
	

113 HRES 87 IH: Expressing the sense of the House of Representatives that the President should suspend the delivery of F–16 fighter aircraft, M1 tanks, and other defense articles and defense services to the Government of Egypt.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr.
			 Westmoreland, Mr.
			 Bentivolio, Mr. Huizenga of
			 Michigan, Mr. Stivers,
			 Mr. Ross, Mr. Burgess, Mr.
			 LoBiondo, and Mr.
			 Crawford) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should suspend the delivery of F–16 fighter
		  aircraft, M1 tanks, and other defense articles and defense services to the
		  Government of Egypt.
	
	
		Whereas the shipment of F–16 fighter aircraft to Egypt is
			 scheduled for completed delivery by the end of 2013;
		Whereas the agreement to provide these military aircraft
			 to Egypt originated in 2009 when the proposal was brought to Congress for
			 purchase and delivery of these aircraft through the Foreign Military Financing
			 (FMF) Program;
		Whereas these aircraft were intended for receipt by the
			 Government of Egypt under the leadership of President Hosni Mubarak;
		Whereas in the 3 years it has taken for the procurement of
			 these aircraft, Egypt has undergone significant changes in their government,
			 including a revolution and the installment of a new leader, Mohamed Morsi, a
			 former leader of the Muslim Brotherhood;
		Whereas recent and previous statements by President Morsi
			 indicate a clear hostility towards non-Muslims in Egypt as well as towards the
			 United States and its allies—particularly Israel;
		Whereas the instability of the region is also evident from
			 the continued anti-government protests that have resulted in at least 50 deaths
			 and hundreds of injuries;
		Whereas President Morsi granted emergency powers to the
			 Egyptian military to arrest Egyptian civilians and serve as a police force in
			 the country;
		Whereas Congress recognizes and understands the important
			 and delicate nature of the relationship the United States maintains with Egypt,
			 but, given the facts, we believe that United States military support of this
			 newly established government must become conditional;
		Whereas referring to Egypt in September 2012, President
			 Obama stated: I don’t think that we would consider them an
			 ally.; and
		Whereas the Obama Administration has deemed inadequate
			 President Morsi’s apology for his anti-Semitic comments: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the President should suspend the delivery of F–16 fighter
			 aircraft, M1 tanks, and other defense articles and defense services listed in
			 Category VI, VII, or VIII of the United States Munitions List to the Government
			 of Egypt until the President determines and certifies to Congress that the
			 Government of Egypt—
			(1)is politically stable as evidenced by a
			 lack of civil unrest and the termination of use of military force against
			 Egyptian citizens;
			(2)is a full partner
			 in its alliance with the United States; and
			(3)demonstrates
			 respect for Israel and its people.
			
